Per Curiam: This is a claim brought to recover for personal injuries under the Workmen’s Compensation Act or the provisions thereof. It appears that claimant has been a janitor for a number of years under the direct supervision of the Secretary of State and while thus engaged on February 20, 1930, he alleges to have accidently fallen from a table to the floor while handling mail sacks. From the injury thus received he claimed to have suffered some permanent disability. From the records in this case it appears that claimant was absent from his duties for a period of three months and during said time he received his full salary. It further appears that a report of a State physician following a thorough physical examination finds no permanent disability.- This court is of the opinion that the State of Illinois treated the claimant very fairly. He drew his full salary and that should off-set his claim for medical service and under the Workmen’s Compensation Act we do not believe he could recover a greater amount. His was not a hazardous occupation and should not be considered extra hazardous and the court believes that the State of Illinois has been kind and generous to the claimant and that he has received all that he is entitled to. Therefore the court recommends that the claim be disallowed.